DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
[0001] This application is a continuation of co-pending US Patent Application No. 15/271,668, now US Patent No. 10,285,857, filed on September 21, 2016, which is a continuation of US Patent Application No. 14/206,847 filed on March 12, 2014, now US Patent No 9,622,911, which claims the benefit of US Provisional Patent Application No. 61/785,336 filed on March 14, 2013 and is a continuation in part of US Patent Application No. 13/034,488 filed on February 24, 2011 which claims the benefit of US Provisional Patent Application No. 61/388,362 filed on September 30, 2010.


Allowable Subject Matter
Claims 1-11, 14-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate and/or render obvious to the claimed invention as they do not disclose the claims as a whole: 
An ophthalmic treatment system, comprising: a light source device comprising at least one light source; at least one optical treatment head operatively coupled to the light source device, and configured to provide at least one treatment light; at least one processor associated with the light source device and programmed to control operation of the light source device to provide a discontinuous treatment light projection onto a patient's eye for a selected treatment time comprising successive treatment light exposure periods of a first light intensity level separated by non-treatment periods at a second light intensity level lower than the first light intensity level; and wherein the at least one optical treatment head projects the treatment light at least two inches to the patient's eye such that a position of the at least one optical treatment head relative to the patient's eye allows physician visualization and accessibility to the patient's eye during treatment, and wherein the at least one optical treatment head is further configured to provide a non-treatment light having a wavelength in the visible light spectrum that is not highly absorbed by riboflavin from the light source device, wherein the at least one processor is further programmed to switch on the non-treatment light to be directed towards the patient's eye. 
The closest prior art is disclosed as Dotson (US 2008/0269730 A1) disclosing an ophthalmic treatment system with an LED array and a controller used to control treatment duration by cyclically activating and disabling the LED lights. The prior art fails to teach the processor programmed to control operation of the light source device to provide a discontinuous treatment light projection onto a patient's eye for a selected treatment time comprising successive treatment light exposure periods of a first light intensity level separated by non-treatment periods at a second light intensity level lower than the first light intensity level, as noted in claim 1 as well as related patents US Patent No. 9,622,911 and US 10,285,857.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792